Acknowledgements
This communication is in response to applicant’s response filed on 05/13/2022.
Claims 1 and 42 have been amended. Claims 3-6, 8-16, 21-41, 44-51, and 59-73 have been cancelled.
Claims 1-2, 7, 17-20, 42-43, and 52-58 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Duffell (US 20160128118) requires using an augmented reality display input at a personal device, and therefore, modifying the teaching of Duffell to use a blank keypad changes the principle of operation, examiner respectfully argues Duffell was not modified to use a blank keypad, Duffell was modified to generate a one-time keypad. The principal operation of Duffell is after detecting a personal device in wireless proximity communication range of a host device (i.e., ATM), the host device transmitting a unique input to the personal device, and then the host receiving user input from the personal device (Abstract). Paragraph [0026] of Duffell teaches the personal device has AR capability to provide an augmented view of a blank grid or input screen of the host device. Therefore, Duffell in fact teaches the host device having a blank keypad. 
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Duffell (US 20160128118) in view of Smith (US 20160314468) does not teach “wherein the output of the one-time keypad is performed during a process in which a user checks a received SMS or MMS message, and the first controller deletes the received SMS or MMS message when the output of the one-time keypad is ended” in amended claim 1, examiner respectfully argues that applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant makes similar arguments for independent claim 42, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1. 
Applicant argues dependent claims 2, 7, 17-20, 43, and 52-58 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1 and 42.

Priority
This application claims priority to seven Korean Applications: Application No. KR10-2015-0154494 filed on 08/31/2015, Application No. KR10-2015-0154494 filed on 11/04/2015, Application No. KR10-2015-0154496 filed on 11/04/2015, Application No. KR10-2015-0176170 filed on 12/10/2015, Application No. KR10-2016-0001814 filed on 01/07/2016, Application No. KR10-2016-0008115 filed on 01/22/2016, and Application No. KR10-2016-0020838 filed on 02/22/2016. Applicant’s claim for the benefit of these prior-filed applications is acknowledged.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The newly amended limitation “wherein the output of the one-time keypad is performed during a process in which a user checks a received SMS or MMS message, and the first controller deletes the received SMS or MMS message when the output of the one-time keypad is ended” is part of an embodiment which is exclusive from the other part of claims 1 and 42. Paragraph [0065] of the spec. references Fig. 2 and teaches the NFC recognition unit 130 provides the one-time5 keypad generated through the one-time keypad generator 122 to the output terminal 300 through NFC with an NFC recognition module 330 installed in the output terminal 300 contacted with the NFC recognition unit. Paragraphs [0090-0091 and 00125] of the spec. references Fig. 6 and teaches a security key input system that transmits a one-time keypad generated through the input terminal to the output terminal through SMS (Short Message Service) or MMS (Multimedia Messaging Service) message, without using NFC, and since the one-time keypad is used only once, the controller 320 may delete the received SMS or MMS message when the output of the one-time keypad is ended. The system in Fig. 6 that uses SMS/MMS message to transmit the one-time keypad is a separate and distinct system than the system in Fig. 2 that transmits the one-time keypad using NFC. The output terminal does not receive the keypad through SMS/MMS message in claims 1 and 42, and therefore, the controller 320 could not delete the SMS/MMS message after the output of the one-time keypad ends.
In addition, Paragraphs [00118-00127] of the spec. teach the second controller (i.e., output terminal) not the first controller (i.e., input terminal) deletes the received SMS or MMS message when the output of the one-time keypad is ended. Examiner is interpreting the limitation as “wherein the output of the one-time keypad is performed during a process in which a user checks a received SMS or MMS message, and the second controller deletes the received SMS or MMS message when the output of the one-time keypad is ended.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is directed to a system claim that comprises an input terminal generating and transmitting a one-time keypad…to an output terminal, wherein a user checks a received SMS or MMS message, and therefore, claim 1 is indefinite because the italicized claim limitation is not directed to the system, but rather to actions of a user, which creates confusion as to when direct infringement occurs. See MPEP2173.05(p)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 17, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Moshir (US 20110145564).

Regarding Claims 1 and 42, Duffell teaches an input terminal and an output terminal communicating with each other via near field communication (NFC), wherein the input terminal comprises: a first controller generating a keypad when a second NFC interface of the output terminal is recognized (Paragraphs 0030, 0044-0050, 0059, and 0066-0067 teach one or more personal devices having proximity communication (i.e., near field communication (NFC)) with the host device (i.e., ATM) are detected as they come into range of the host device; the host device has a communication module for connection to one or more personal devices via the wireless proximity communication (i.e., NFC) within a range of the proximity communication; the host device includes an input instruction generator for generating unique input instructions (i.e., generates unique keypad) for each connecting personal device when a personal device comes into range of the host device; Figs. 2C-2F are examples of generated unique keypads sent to the personal device); a first display outputting the keypad in a form of a blank keypad with no key symbols or numbers, security key entry performed on the blank keypad (Paragraphs 0042 and 0055 teach FIG. 2A shows a blank grid of an input interface in the form of a keypad of a host device as viewable without any AR; a user may physically input the input into the input interface of the host device); and a first NFC interface providing the keypad to the output terminal through NFC (Paragraphs 0052 and 0054 teach the communication module of the host device may include a detecting component for detecting personal devices in range of the proximity communication of the host device and may also include a transmitting component for transmitting to a personal device including transmitting unique input instructions for the personal device; the personal device may include a pairing module for pairing to a host device using the proximity communication and an overlay module for providing AR capability; the overlay module may alternatively interact with, as an example, a camera to provide an AR overlay to a camera sight when the personal device is in the form of a portable handheld device); wherein the output terminal comprises: a second display (Paragraph 0055 teaches a user of the personal device may view an input instruction provided by the overlay module); the second NFC interface receiving the keypad from the input terminal through the first NFC interface (Paragraph 0062 teaches the communication module of the host device transmits the unique input instruction to the personal device's pairing module; the personal device may use the input instruction to provide an AR overlay or display by an overlay module); and a second controller outputting the keypad received from the second NFC interface on the second display module in a form of a keypad with key symbols or numbers (Paragraphs 0062-0063, 0074, and 0043 teach the communication module transmits the unique input instruction to the personal device's pairing module; a personal device may use the input instruction to provide an AR overlay or display by an overlay module; the user may use his personal device to look at the input interface of the host device; the overlay module may provide guidelines to position the AR input instructions in relation to the input interface; the personal device may receive input instructions for an overlay; the personal device may activate the input instruction overlay; FIG. 2B shows the assignment of each key in the keypad to a single personal device in proximity communication range of the host device).
However, Duffell does not explicitly teach wherein the input terminal comprises: a first controller generating a one-time keypad; a first display outputting the one-time keypad; a first NFC interface providing the one-time keypad to the output terminal; and wherein the output terminal comprises: the second NFC interface receiving the one-time keypad and a second controller outputting the one-time keypad.
Smith from same or similar field of invention teaches wherein the input terminal comprises: a first controller generating a one-time keypad (Paragraphs 0015, 0017, 0020-0021, and 0030-0031 teaches the secure server may include a randomization module to randomize an initial keypad representation to produce a randomized keypad representation; the secure server (i.e., input terminal) may generate a temporary randomized keypad configuration and transmit it through the communication module (e.g., module uses a wireless protocol such as NFC) to the personal device (i.e., output terminal)); a first display outputting the one-time keypad (Paragraph 0042 teaches transmitting the randomized keypad representation comprises transmitting an image to the personal device for presentation in a heads-up display); a first NFC interface providing the one-time keypad to the output terminal (Paragraphs 0015 and 0030 teach the personal device may include a wireless network interface card (i.e., NFC recognition module), which may communicate over one or more wireless protocols, such as NFC, to receive the temporary randomized keypad from the secure server); and wherein the output terminal comprises: the second NFC interface receiving the one-time keypad and a second controller outputting the one-time keypad (Paragraphs 0030 and 0042 teach the personal device (i.e., output terminal) may include a display frame buffer (i.e., controller) that is used to present images to the user in a heads-up display).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Duffell, which teaches using augmented reality to enter a code into a blank keypad by generating a keypad on a personal device, to incorporate the teachings of Smith to generate a one-time keypad.
There is motivation to combine Smith into Duffell because using a temporary or one-time keypad improves security in the case of curious or malicious onlookers may have a vantage to view the user's fingers and obtain a PIN by watching the user key in their access code. This is known as an “over the shoulder” attack. The systems and methods disclosed herein include a system that may reduce or eliminate an “over the shoulder” security threat (Smith Paragraph 0009).
However, the combination of Duffell and Smith does not explicitly teach wherein the output of the one-time keypad is performed during a process in which a user checks a received SMS or MMS message, and the second controller deletes the received SMS or MMS message when the output of the one-time keypad is ended.
Moshir from same or similar field of endeavor teaches wherein the output of the one-time keypad is performed during a process in which a user checks a received SMS or MMS message, and the second controller deletes the received SMS or MMS message when the output of the one-time keypad is ended (Paragraphs 0072-0073 teach the user receives a secure SMS or MMS message on their phone in module 201; when the receiving user opens the message, module 201 automatically deletes the message within a predetermined period of time after the message is opened; in another example, when the receiving user opens and closes the message, module 201 automatically deletes the message (either immediately or within a predetermined period of time after the message is closed)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell and Smith, which teaches using augmented reality to enter a code into a blank keypad by generating a one-time keypad on a personal device, to incorporate the teachings of Moshir for the output of the one-time keypad to be performed during a process in which a user checks a received SMS or MMS message, and the second controller deletes the received SMS or MMS message when the output of the one-time keypad is ended.
There is motivation to combine Smith into Duffell because automatically deleting the received SMS or MMS message improves security by helping a user avoid getting in trouble if your phone slips into the wrong hands. In addition, automatically deleting messages frees up space and makes the message app (and phone) work faster.
Regarding Claim 1, Duffell teaches a security key input system using a one-time keypad (Paragraph 0048 teaches Referring to FIG. 3A, a block diagram shows an example embodiment of the described system; a host device is provided which may be a base station to which one or more personal devices wish to be securely paired via a wireless proximity communication).
Regarding Claim 42, Duffell teaches a security key input method using a one-time keypad (Paragraph 0029 teaches Referring to FIG. 1, a flow diagram shows an example embodiment of a method as carried out at a host device, in accordance with aspects described herein), comprising the steps of: (E) outputting, by the input terminal, the keypad in a form of a blank keypad with no key symbols or numbers, security key entry performed on the blank keypad, and receiving a security key, entered on the blank keypad, from a user (Paragraphs 0042 and 0055 teach FIG. 2A shows a blank grid of an input interface in the form of a keypad of a host device as viewable without any AR; this is what a casual viewer of the host device may see; a user may physically input the input into the input interface 315 of the host device).
However, Duffell does not explicitly teach the step (F) determining, by the input terminal, whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and determining whether the security key is correct or wrong. 
Smith further teaches (F) determining, by the input terminal, whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and determining whether the security key is correct or wrong (Paragraph 0046 teaches after the transaction terminal has verified the user credential, the transaction terminal may notify the mobile device that the user authentication and/or authorization (at the terminal) have succeeded, and that the user's ATM transaction can then continue in the usual manner).

Regarding Claim 7, the combination of Duffell, Smith, and Moshir teaches all the limitations of Claim 1 above; and Duffell further teaches wherein the second NFC interface is implemented as an external interface, and installed in the output terminal (Paragraph 0087 teaches the contactless element may be capable of transferring and receiving data using a near field communications (NFC) capability (or near field communications medium) typically in accordance with a standardized protocol or data transfer mechanism (e.g., ISO 14443/NFC); NFC capability can be used to exchange data between the communication device and an interrogation device).

Regarding Claim 17, the combination of Duffell, Smith, and Moshir teaches all the limitations of Claim 1 above; and Duffell further teaches wherein the input terminal comprises an ATM (Automated Teller Machine), door lock, safe or computer (Paragraphs 0007 and 0090 teach aspects described herein address the aforementioned problems; improved methods of secure pairing is provided in situations where a user input is received, for instance for cash points and pin devices (ATMs), where high security is desired; benefits are provided for mobility impaired people, as well as speeding up the process, which may be valuable in high-throughput areas such as ATMs).

Claims 2 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Moshir (US 20110145564) in further view of Dow (US 20160306958).

Regarding Claims 2 and 43, the combination of Duffell, Smith, and Moshir teaches all the limitations of Claims 1 and 42 above; however, the combination does not explicitly teach wherein the controller outputs the one-time keypad for a preset time, and then ends the output of the one-time keypad.
Dow from same or similar field of endeavor teaches wherein the controller outputs the one-time keypad for a preset time, and then ends the output of the one-time keypad (Paragraph 0027 teaches numeric encryption program invalidates the current random keypad layout and resends a new randomized layout for projection at fixed intervals (e.g. every sixty seconds)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, and Moshir to incorporate the teachings of Dow to have the one-time keypad output for a preset time.
There is motivation to combine Dow into the combination of Duffell, Smith, and Moshir because having the arrangement of the one-time keypad change after a preset time prevents an attacker or a camera from determining the values of the keys that were pressed (Dow Paragraph 0028).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Moshir in further view of Büchner (US 20170046704).

Regarding Claim 18, the combination of Duffell, Smith, and Moshir teaches all the limitations of Claim 17; however, the combination does not explicitly teach wherein the one-time keypad comprises a keypad of which the key arrangement is randomly set, and the key arrangement is changed whenever the one-time keypad is generated.
Büchner from same or similar field of endeavor teaches wherein the one-time keypad comprises a keypad of which the key arrangement is randomly set, and the key arrangement is changed whenever the one-time keypad is generated (Paragraph 0049 teaches the computing device may randomly assign a location of the one or more locations to each of the one or more characters and then display each character of the one or more characters at the location randomly assigned to each character; randomization of character locations may occur once per authentication code entry, or may occur prior to entry of each character of the authentication code).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, and Moshir to incorporate the teachings of Büchner to have the key arrangement changed whenever the one-time keypad is generated.
There is motivation to combine Büchner into the combination of Duffell, Smith, and Moshir because there is improvement in security. Data output may be recorded maliciously as well (via eavesdropping, video cameras, keypad heat mapping, etc.). In this respect, it is generally known by those in the industry, that many of such input or output devices that do not provide a tamper-resistant mechanism are susceptible to data detection techniques (Büchner Paragraph 0003).

Regarding Claim 19, the combination of Duffell, Smith, and Moshir teaches all the limitations of Claim 17; however, the combination does not explicitly teach wherein the number of one-time keypads to be generated is equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input.
Büchner from same or similar field of endeavor teaches wherein the number of one-time keypads to be generated is equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input (Paragraphs 0049 and 0058 teach the computing device may randomly assign a location of the one or more locations to each of the one or more characters and then display each character of the one or more characters at the location randomly assigned to each character; randomization of character locations may occur once per authentication code entry, or may occur prior to entry of each character of the authentication code; that is, in some examples, the locations of the one or more characters might not be re-randomized each time data representing an input of a grid position/character is received by the computing device (i.e., output terminal) from the computing device (i.e., input terminal)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, and Moshir to incorporate the teachings of Büchner for the number of one-time keypads to be generated to be equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input.
There is motivation to combine Büchner into the combination of Duffell, Smith, and Moshir because of the same reasons listed above for Claim 18.

Claim 20 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Moshir in further view of Ho (US 20160307380).

Regarding Claim 20, the combination of Duffell and Smith teaches all the limitations of Claim 17 above; however, the combination does not explicitly teach wherein the control unit determines whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and outputs the determination result through a color change of the keypad input unit or a sound output.
Ho from same or similar field of endeavor teaches wherein the control unit determines whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and outputs the determination result through a color change of the keypad input unit or a sound output (Paragraphs 0117-0118 and 0121 teach a microcontroller (i.e., control unit) can send a signal to a speaker causing the speaker to emit a sound indicating a successful authentication, or the status of the authentication can be presented to the user via a specific color or flashing pattern of an LED).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, and Moshir to incorporate the teachings of Ho to have the determination result presented through a color change or sound output.
There is motivation to combine Ho into the combination of Duffell, Smith, and Moshir because the output enables information, such as whether the authentication was successful or not, to be communicated to a user (Ho Paragraphs 0117-0118).

Regarding Claim 52, the combination of Duffell, Smith, and Moshir teaches all the limitations of Claim 42 above; however, the combination does not explicitly teach further comprising the step (G) of outputting the determination result to the user.
Ho from same or similar field of endeavor teaches further comprising the step (G) of outputting the determination result to the user (Paragraphs 0117-0118 and 0121 teach a microcontroller (i.e., control unit) can send a signal to a speaker causing the speaker to emit a sound indicating a successful authentication, or the status of the authentication can be presented to the user via a specific color or flashing pattern of an LED).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the different combinations of Duffell, Smith, and Moshir to incorporate the teachings of Ho to have the determination result outputted to the user.
There is motivation to combine Ho into the different combinations of Duffell, Smith, and Moshir because the output enables information, such as whether the authentication was successful or not, to be communicated to a user (Ho Paragraphs 0117-0118).

Regarding Claim 53, the combination of Duffell, Smith, Moshir, and Ho teaches all the limitations of Claim 52 above; and Duffell further teaches wherein the determining whether the security key coincides with the preset code and the outputting the determination result are performed whenever the user inputs the security key (Paragraphs 0063-0064 teach the user may apply the proper input at the input interface and this may be received by the input interface; an input validator at the host device may check if the input received matches the stored input instruction at the input instruction store and sends the personal device identifier to the communication module).

Regarding Claim 54, the combination of Duffell, Smith, Moshir, and Ho teaches all the limitations of Claim 52 above; however, the combination does not explicitly teach wherein the one-time keypad is generated according to a generation command inputted by the user.
Smith further teaches wherein the one-time keypad is generated according to a generation command inputted by the user (Paragraphs 0015 and 0018 teach the secure server may receive from the personal device an indication (e.g., a user may initiate a secure session by inserting an ATM card or by pressing a key on a keypad) to begin a secure transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the different combinations of Duffell, Smith, Moshir, and Ho to incorporate the further teachings of Smith for the one-time keypad to be generated according to a generation command inputted by the user.
There is motivation to further combine Smith into the combination of Duffell, Smith, Moshir, and Ho because the user controls when a new transaction or keypad is generated, which thereby improves security.

Claims 55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Moshir in further view of Ho (US 20160307380) in further view of Büchner (US 20170046704).

Regarding Claim 55, the combination of Duffell, Smith, Moshir, and Ho teaches all the limitations of Claim 52; however, the different combinations do not explicitly teach wherein the keys of the one-time keypad are distinguished by identification symbols or colors.
Büchner from same or similar field of endeavor teaches wherein the keys of the one-time keypad are distinguished by identification symbols or colors (Paragraph 0046-0047 teach the computing device may display the characters 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, x, and a checkmark at various grid locations within the display screen; a first row of the display may include the characters 2, 5, and 8, a second row of the display may include the characters 4, 6, and 9, a third row of the display may include the characters 0, 1, and 7, and a fourth row of the display may include the characters x, 3, and a check mark; in various examples, the one or more characters may include numerals, letters, punctuation marks, or any other type of characters).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, Moshir, and Ho to incorporate the teachings of Büchner to have the keys of the one-time keypad distinguished by identification symbols or colors.
There is motivation to combine Büchner into the combination of Duffell, Smith, Moshir, and Ho because a user may easily enter personal information into the numeric keypad when the keys are distinguished by identification symbols.

Regarding Claim 58, the combination of Duffell, Smith, Moshir, and Ho teaches all the limitations of Claim 52; however, the combination does not explicitly teach wherein the number of one-time keypads to be generated is equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input.
Büchner from same or similar field of endeavor teaches wherein the number of one-time keypads to be generated is equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input (Paragraphs 0049 and 0058 teach the computing device may randomly assign a location of the one or more locations to each of the one or more characters and then display each character of the one or more characters at the location randomly assigned to each character; randomization of character locations may occur once per authentication code entry, or may occur prior to entry of each character of the authentication code; that is, in some examples, the locations of the one or more characters might not be re-randomized each time data representing an input of a grid position/character is received by the computing device (i.e., output terminal) from the computing device (i.e., input terminal)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, Moshir, and Ho to incorporate the teachings of Büchner for the number of one-time keypads to be generated to be equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input.
There is motivation to combine Büchner into the combination of Duffell, Smith, Moshir, and Ho because of the same reasons listed above for Claim 18.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Moshir in further view of Kim (20070096946).

	Regarding Claim 56, the combination of Duffell, Smith, and Moshir teaches all the limitations of Claim 42 above; however, the combination does not explicitly teach wherein the one-time keypad is a keypad of which the key arrangement is set according to an arrangement change command from the user.
	Kim from same or similar field of endeavor teaches wherein the one-time keypad is a keypad of which the key arrangement is set according to an arrangement change command from the user (Paragraph 0089 teaches the user can select whether to change the key arrangement, and if the key arrangement change is selected, then a key arrangement type is changed or the key arrangement is changed and the result is then displayed on the key display).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the different combinations of Duffell, Smith, and Moshir to incorporate the teachings of Kim to have the key arrangement set according to an arrangement command from the user.
There is motivation to combine Kim into the different combinations of Duffell, Smith, and Moshir because a user can conveniently and securely enter personal information if the key arrangement of the keyboard of the apparatus is variable at the time of input (Kim Paragraph 0008).

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Moshir in further view of Kim (20070096946) in further view of Büchner (US 20170046704).

Regarding Claim 57, the combination of Duffell, Smith, Moshir, and Kim teaches all the limitations of Claim 56 above; however, the combination does not explicitly teach wherein the keys of the one-time keypad are distinguished by identification symbols or colors.
Büchner from same or similar field of endeavor teaches wherein the keys of the one-time keypad are distinguished by identification symbols or colors (Paragraph 0046-0047 teach the computing device may display the characters 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, x, and a checkmark at various grid locations within the display screen; a first row of the display may include the characters 2, 5, and 8, a second row of the display may include the characters 4, 6, and 9, a third row of the display may include the characters 0, 1, and 7, and a fourth row of the display may include the characters x, 3, and a check mark; in various examples, the one or more characters may include numerals, letters, punctuation marks, or any other type of characters).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, Moshir, and Kim to incorporate the further teachings of Büchner to have the keys of the one-time keypad distinguished by identification symbols or colors.
There is motivation to further combine Büchner into the combination of Duffell, Smith, Moshir, and Kim because a user may easily enter personal information into the numeric keypad when the keys are distinguished by identification symbols.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ooi (US 20130246276) teaches the VSMP message will automatically disappear from the screen of the user's mobile device (without any user intervention) after the end of the active session period. This is because VSMP messages are not stored in the mobile device but are simply being pushed to the mobile device during an USSD session (Paragraph 0030).
Moshir et al. (US 20150072654) third parties 31, 32, or 33, and/or users 21, 22, or 23 may utilize a secure SMS API or other method to send a wipe command to one or more phones (Paragraph 0116).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685